Citation Nr: 9918167	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability evaluation in excess of a 10 
percent rating for the residuals of a shell fragment wound to 
the right leg with injury to Muscle Group XI.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1949 to June 
1951.  

When this matter was last before the Board of Veterans' 
Affairs (the Board) in February 1999, it was remanded to the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO) for additional development.  Following 
the return of the case to the Board, the veteran's 
representative submitted additional written argument in May 
1999, and it is now ready for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of a shell 
fragment wound to the right leg (separate and apart from the 
residuals of the shell fragment wounds to the right buttock 
and the right knee) is manifested by a well healed scar, 
damage to the right seral nerve with decreased but not 
complete absence of sensation in the upper lateral right 
lower leg, with no muscle weakness, nor evidence of motor 
deficit.  These manifestations are representative of not more 
than moderate injury to the posterior and lateral crural 
muscle and muscles of the calf (Muscle Group XI), producing 
not more than moderate impairment of the knee.

3.  The record shows that the veteran has an eighth grade 
education.  He has had occupational experience as a merchant 
seaman and an electrical helper.  

4.  The veteran's service-connected disorders are residuals 
of a shell fragment wound to the left posterior lateral 
thigh, with injury to Muscle Groups XIII and XIV, evaluated 
as 30 percent disabling; residuals of a shell fragment wound 
to the right buttock, with injury to Muscle Group XVII, 
evaluated as 20 percent disabling; residuals of a shell 
fragment wound to the right knee, with injury to Muscle Group 
XIII, evaluated as 10 percent disabling; and residuals of a 
shell fragment wound to the right leg, with injury to Muscle 
Group XI, evaluated as 10 percent disabling.  He has a 
combined evaluation of 60 percent based upon injuries 
resulting from a single combat incident. 

5.  The veteran's service connected disabilities are not of 
sufficient severity to preclude the veteran from engaging in 
all types of substantially gainful employment, consistent 
with his education and employment background.  

6.  There is no evidence of exceptional or unusual 
circumstances that would render impractical the schedule for 
rating disabilities or that would demonstrate that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities alone.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the service-
connected residuals of a shell fragment wound to the right 
leg with injury to Muscle Group XI, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.59, 
4.72, and Part 4, Code 5311 (1998).

2.  A total rating for compensation purposes on the basis of 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341(a), and Part 4, 
§ 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The VA, therefore, has a duty 
to assist him in the development of facts pertinent to the 
claim.  The Board notes that since the filing of his claim, 
the RO has been very diligent in assisting the veteran in the 
accumulation of evidence pertinent to his claim.  Further, 
the veteran underwent three very thorough VA examinations.  
There is no indication that the veteran's service-connected 
disorders are productive of greater pathology than was 
demonstrated by the June 1994, March 1997, or June 1998 
examinations.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claims and the VA has, therefore, fulfilled its obligation to 
assist him in the development of the facts of his case.  
Further examination has not been shown to be necessary.

Factual Background

In the present case, service medical records disclose that, 
in September 1950, while in combat in Korea, the veteran 
sustained multiple shrapnel wounds to both legs as the result 
of the explosion of a mortar shell.  It was ultimately 
determined that the veteran had suffered three penetrating 
shell fragment wounds in the right buttock, a single 
penetrating wound in the posterior left thigh, and several 
small wounds in the posterior aspect of the right knee.  No 
artery or nerve involvement was indicated, although there was 
some question as to whether the veteran had suffered a 
partial peroneal nerve injury on the right.

On VA medical examination in April 1952, the veteran 
complained of a painful right knee, with occasional swelling, 
in addition to right thigh pain, and cramping in his right 
calf.  Physical examination showed some depression of the 
vestus medialis prominence of the right thigh above the knee, 
though with no measurable difference in thigh circumference.  
There was no evidence of muscle weakness, and no objective 
hypesthesia.

In a May 1952 rating decision, service connection was granted 
for residuals of a shell fragment wound to the left posterior 
lateral thigh, with injury to Muscle Group XIII, and assigned 
a 10 percent rating; residuals of a shell fragment wound to 
the right buttock, with injury to Muscle Group XVII, and 
assigned a 20 percent rating; and residuals of a shell 
fragment wound to the right knee, with injury to Muscle Group 
XIII, and assigned a 10 percent rating.  

On VA surgical/orthopedic examination in July 1952, the 
veteran complained of occasional cramping in his right foot, 
in addition to some stiffness and a feeling of swelling in 
the region of his right knee.  The veteran, however, stated 
that he had received no medical treatment for his condition, 
nor had he lost any time from "his usual activities."

On physical examination, the veteran walked without a limp, 
and had no difficulty in either removing his clothing or 
dressing himself.  Just above the popliteal space behind the 
right knee was a scar 1/2-inch in diameter, said to be the 
point of entrance of a piece of shrapnel.  This scar was 
neither inflamed nor tender.  The veteran's right knee showed 
full extension to 180 degrees, and full flexion such that the 
posterior calf touched the posterior surface of the thigh.  
There was no apparent increase in joint fluid, and no 
definite crepitation or abnormal motility.  Movements of the 
right hip, foot, and ankle were within normal limits.  Over 
the middle of the right buttock was a small scar 1/2-inch in 
diameter, said to be the result of the entrance of a foreign 
body.  This scar was neither adherent, inflamed, nor tender.  
On the middle posterior surface of the left thigh was a 
depressed scar 1 1/2 inch long by 1 inch wide, said to be the 
result of the entrance of a piece of shrapnel.  Directly 
outward on the lateral surface of the left thigh was another 
scar, 1 inch in diameter, said to be the point of exit.  The 
fascia beneath the scar showed a defect, which admitted the 
end of a finger.  However, there was no bulging of the 
structures beneath suggestive of muscle hernia.

On VA orthopedic examination in February 1955, the veteran 
complained of periodic feelings of stiffness in his knees, in 
conjunction with aching of his legs, and occasional "crampy 
pains" in his right foot.  Physical examination disclosed 
normal range of motion and function of "all joints of (the 
veteran's) entire body."  On the outer border of the right 
buttock, over the right sacroiliac area, and on the upper 
surface of the left buttock were a number of scars, none of 
which were either inflamed or tender.  On the posterior 
surface of the left thigh at its midpoint was a scar 1 1/4 
inch long by 1/2 inch wide, which was slightly depressed, 
but, again, neither inflamed nor tender.  In the right 
popliteal space was a scar 1/2-inch in diameter, which was 
neither inflamed nor tender.  On the outer surface of the 
left thigh was another scar, 1/2 inch in diameter, which was 
slightly depressed.  All joints of the veteran's lower 
extremities, including both hips and both knees, were 
described as having "normal function in every way."

In a February 1955 rating decision, the evaluation of the 
veteran's residuals of a shell fragment wound to the left 
posterior lateral thigh, was changed to include the 
evaluation of the injury to Muscle Group XIV along with 
Muscle Group XIII, and was increased from a 10 percent to a 
30 percent rating.  The evaluation of residuals of a shell 
fragment wound to the right buttock, with injury to Muscle 
Group XVII remained at the previously assigned 20 percent 
rating, while residuals of a shell fragment wound to the 
right knee remained at the previously assigned 10 percent 
rating.  Service connection was granted for shell fragment 
wound to the "left" leg, with injury to muscle group XI, 
and was assigned a 10 percent evaluation.  The combined 
evaluation of the veteran's service-connected disabilities 
was determined to be 60 percent.  The evaluations of the 
veteran's service-connected disabilities have remained at 
that level to the present.  

On VA medical examination in August 1975, the veteran stated 
that, in May 1974, he had experienced an acute swelling in 
his right buttock, for which he received treatment with hot 
packs and antibiotics.  The area in question apparently 
ruptured and drained spontaneously, with the result that the 
veteran was later seen at a VA medical center, where he 
received treatment with antibiotics.  The veteran stated that 
he had been "draining continuously since May 1975," and 
experiencing some persistent soreness and aching in his right 
buttock.  Physical examination revealed two draining sinuses 
at the lower medial corner of the upper outer quadrant of the 
right buttock, one of which had recently scaled over, and 
beneath which was an irregular area of tenderness and 
induration approximately 4 1/2 inches in diameter.  There was 
no weakness or limitation of motion or extension of the left 
thigh on the pelvis, or limitation of motion on flexion.  The 
veteran showed normal strength on flexion of the thigh and 
pelvis.  Extension was within normal limits, but caused some 
slight discomfort in the area of induration.  Both abduction 
and adduction were within normal limits, and manipulation of 
the right femur and right hip joint was without any 
significant discomfort.

A VA record of hospitalization for the months of September 
and October 1975 reveals that the veteran was hospitalized at 
that time with a complaint of increasing drainage from an 
area on his right buttock.  Physical examination was entirely 
normal with the exception of some erythema of the right 
buttock, with drainage, and a palpable deep foreign body.  
During hospitalization, the foreign body in question was 
expressed, with the result that previously scheduled surgery 
was canceled.  

X-rays dated in October 1976 reveal, in pertinent part, an 
irregular metallic fragment of the right knee with no 
degenerative changes and two metallic fragments in the region 
of the right hip with otherwise normal findings.  Private 
medical records dated between March 1982 and October 1982 
demonstrate the diagnoses and treatment of the veteran for 
right lumbar disc syndrome and degenerative disc disease at 
the L-5/S-1 level.  

In February 1994, the veteran filed the current claim for a 
total rating based on individual unemployability due to 
service connected disabilities, and what became in effect a 
claim for increased evaluations of his service-connected 
disabilities.  The veteran indicated on his application that 
he had an eighth grade education; that he became too disabled 
to work in April 1983; and that his occupation at the time 
was an electrical helper.  He noted prior occupational 
experience as a merchant seaman.  

In supporting statements filed by the veteran in April 1994, 
it was noted that he last worked in June 1983 as a 
physiological trainer mechanic helper, and that he resigned 
for "medical reasons."  An attached Civil Service Annuity 
Statement dated in 1983, indicated that he had a disability 
retirement.  

On VA orthopedic examination in June 1994, there were noted 
two 1/2 inch in diameter scars on the veteran's left 
posterior lateral thigh, separated by 2 1/2 inches over the 
lateral midposterior thigh.  Two cubic centimeters of muscle 
loss was noted secondary to the aforementioned scars and 
shrapnel wounds.  The scars were well healed and there was no 
limitation of motion of the hip or knee.  Further examination 
revealed two shrapnel fragment wounds of the right buttock, 
separated by 2 inches, both scars being 1/2 inch in diameter.  
There was approximately 1 cubic inch of muscle tissue loss, 
but no limitation of motion of the right buttock.  There was 
a third shrapnel fragment wound in the posterior aspect of 
the right knee, which was 1/2 inch in diameter, with no loss 
of muscle tissue beneath the scar.  The veteran showed three-
plus subpatellar crepitation of the right knee.  The 
collateral and cruciate ligaments were intact, and range of 
motion was from 180 degrees of extension to 135 degrees of 
flexion, with a total range of 135 degrees.  The veteran 
showed no quadriceps atrophy and no effusion of the knee.  It 
was noted that there was one other shrapnel fragment wound 
over the upper aspect of the right leg just beneath the knee 
which led to decreased sensation in the distribution of the 
posterior tibial nerve.  It was noted that when the veteran 
first had the shrapnel fragment wound, he had some weakness 
of dorsiflexion of the foot but did not have it at the time 
of the examination.  There was noted to be an area of 
decreased sensation but not complete absence of sensation 
distal to the shrapnel fragment wound in the upper lateral 
right lower leg overlying the tubercle of the fibula injuring 
the sural nerve with decreased sensation.  

The pertinent diagnoses were shrapnel fragment wound of the 
left posterolateral quadriceps and hamstring mechanism, with 
loss of subcutaneous muscle tissue, and only scars remaining; 
shrapnel fragment wound of the right buttock with two scars 
remaining and a minimal loss of subcutaneous muscle tissue, 
with no loss of the gluteus maximus muscle, and no limitation 
of motion of the hip or use of the leg; shrapnel fragment 
wound of the right knee with subpatellar chondromalacia and 
no loss of muscle tissue with minimal to moderate 
symptomatology; and "shrapnel fragment wound of the right 
leg, not the left leg as described, in the upper aspect of 
the gastrocnemius muscle damaging the right sural nerve with 
decreased sensation in the distribution of the sural or 
posterior tibial nerve as described with no loss of 
dorsiflexion of the foot."

In an August 1994 rating decision, the RO denied the 
veteran's claims for increased evaluations of his service-
connected disabilities, and his claim for a total rating 
based on individual unemployability due to service connected 
disabilities.  In that rating decision, the 10 percent 
evaluation for the service-connected shell fragment wound to 
Muscle Group XI that had previously been assigned to the left 
leg was characterized as effecting the right leg.  

Correspondence from the veteran's private physician dated in 
November 1994 is to the effect that, when examined at that 
time, the veteran complained of occasional limping as a 
result of his (service connected) right knee.  Attempts to 
pinpoint the exact cause of the veteran's problem were 
unsuccessful, inasmuch as the veteran was "very nonspecific."  
The veteran, additionally, complained of pain in the right 
buttock area, up into the lumbosacral and sacroiliac areas.

On physical examination, there was a scar in the right 
buttock, and one in the left lateral thigh region, 
accompanied by some mild tenderness.  There was a scar in the 
right popliteal area, and in the right calf region, posterior 
to the tibia.  All of these were, reportedly, tender when 
examined, though with no severe objective pain.  The veteran 
showed a full range of motion of both knees, with no 
effusion, and no joint crepitus.  There was no patellar 
apprehension, and no ligament laxity in evidence.  Tests of 
deep squatting were normal, with normal strength.  Deep 
tendon reflexes were normal and symmetrical bilaterally.  
Tests of straight leg raising were negative bilaterally, and 
heel and toe walking were intact.  At the time of 
examination, the veteran's gait was described as normal.  The 
clinical assessment was one of mild leg tenderness, but a 
normal gait, in conjunction with mostly subjective complaints 
of occasional limping due to prior injuries.  Further noted 
was the presence of some sciatica due to back problems.

In February 1997, the Board issued a decision that denied the 
veteran's appeal of the RO's denials of his claims for 
increased evaluations for residuals of a shell fragment wound 
to the left posterior lateral thigh, with injury to Muscle 
Groups XIII and XIV; residuals of a shell fragment wound to 
the right buttock, with injury to Muscle Group XVII; and 
residuals of a shell fragment wound to the right knee, with 
injury to Muscle Group XIII.  The issue of entitlement to an 
increased evaluation for shell fragment wound to the left 
(right) leg, with injury to muscle group XI, was remanded for 
the purpose of determining the exact situs of that service-
connected injury.  The issue of entitlement to total rating 
based on individual unemployability due to service connected 
disabilities was remanded for further development, to include 
verification from the veteran of the reasons for his 
resignation or retirement.  

Pursuant to the Board's remand, in January 1998, the RO 
directed a letter to the veteran and requested he submit a 
written statement explaining the specific reasons for his 
resignation/retirement that prompted his claim for individual 
unemployability benefits, together with third-party 
verification of the reasons cited.  The veteran failed to 
respond to this request.  The veteran was also asked to 
identify the medical care providers who had provided 
treatment to him for any disorder in the recent past. 

VA outpatient treatment records of the VA Medical Center, 
Salt Lake City, for the period from 1991 to 1998 were 
received in January 1998.  They show that the veteran 
complained of and received treatment until 1994 for various 
disorders, including spondylosis and degenerative joint 
disease of the cervical spine.  There is no record of his 
receipt of treatment at that facility during that period for 
any of his service-connected disorders.  

Private medical records from Dr. S.L.O., M.D. for 1997 were 
received.  They show that in 1997, the veteran complained of, 
was diagnosed as having, and received treatment for various 
disorders, including coronary artery disease, status post 
inferoposterior myocardial infarction, gastrointestinal 
bleed, tobacco dependence and hypertension.  There is no 
record of his receipt of treatment from that physician for 
any of his service-connected disorders.  

The veteran underwent VA examination in March 1997.  The 
report of that examination noted, by history, that the 
veteran had sustained multiple shrapnel fragment wounds 
involving his lower extremities during the Korean War, and 
that ever since these injuries he has had intermittent pain 
of both his lower extremities as well as complaints of 
numbness.  It was noted that the area of numbness is confined 
to the perineal distribution of the right lower extremity.  
The veteran stated that over the past few years he has had 
increasing difficulty with ambulation and feels that it is 
due to these shrapnel wounds.  It was further noted that the 
veteran had been followed for quite some time in the 
neurology and neurosurgery clinics at the VA.

Examination was noted to be confined to the lower 
extremities.  The examination report noted that upon 
examination of the left upper leg, there were noted to be two 
separate scars consistent with shrapnel wounds.  These were 
both located in the left lateral thigh.  The first was 
described as more posterior and measures approximately 2 
centimeters in diameter.  The second was on the lateral 
aspect of the mid thigh and measures approximately 2 
centimeters as well.  These were described as being separated 
by approximately 2 to 3 inches of normal tissue.  The 
examiner stated that it is possible that these scars 
represent entrance and exit wounds from the same shrapnel 
fragment, but that it is also possible that they represent 
two separate shrapnel fragments.  These scars were both well 
healed.  The veteran had no limitation in range of motion of 
the hip or the knee secondary to this injury.  In addition, 
there was no evidence of muscle weakness confined to these 
muscle groups.  Examination of the left lower leg showed 
diffuse atopic dermatitis which the veteran stated was 
secondary to a reaction he had to a laundry detergent.  
Dorsalis pedis and posterior tibialis pulses were 2+ in the 
left foot and of normal contour.  Examination of the right 
lower extremity revealed two shrapnel fragment wounds 
overlying the right buttock.  Both wounds were approximately 
1 centimeter in diameter and separated by approximately 4 
centimeters. There was no evidence of limitation in range of 
motion of right hip, and muscle strength in this region was 
described as normal.  A third area of shrapnel wound was 
located in the posterior aspect of the right knee.  This 
measured approximately 1 centimeter in diameter.  Range of 
motion of the right knee was approximately 180 degrees of 
extension to approximately 125 degrees of flexion.  Finally, 
there was one shrapnel fragment wound present over the 
lateral portion of the right leg just inferior to the knee.  
This scar was noted to be well healed, and there was no 
muscle weakness in the muscle groups of this region.  There 
was a sensory deficit located in upper aspect of the right 
lower leg.  The examiner's impressions were:

1.	Shrapnel fragment wound of left 
lateral thigh resulting in a mild loss of 
subcutaneous and muscular tissue, but no 
functional deficit.
2.	Shrapnel fragment wound of the right 
buttock area with two scars and minimal 
loss of tissue.  There is no functional 
limitation in this region.
3.	Shrapnel fragment wound of the right 
knee with a resultant mild limited range 
of motion.
4.	Shrapnel fragment wound of the right 
lower leg with resultant damage to the 
right seral nerve with decreased 
sensation in this distribution.  There is 
no evidence of motor deficit in this 
region.

In June 1998, the veteran underwent a VA fee basis orthopedic 
examination.  It was noted that the veteran's medical records 
were reviewed prior and during the examination.  The report 
of that examination notes, by history, that during the Korean 
War, the veteran was shot with shell fragments in September 
of 1950 and suffered a wound to his left thigh, his right 
knee, and his right buttocks.  It was noted that the shrapnel 
to the veteran's left thigh was removed many years later at 
the VA Hospital, but that he still has a piece of retained 
shrapnel with his right knee.  It was reported that the 
shrapnel in his right knee has resulted in decreased 
sensation and distribution of the posterior tibial nerve.  It 
was noted that he also suffered an injury to his right sural 
nerve over the area of the penetration for his right knee, 
and that he never had any formal surgery performed to remove 
the shrapnel.  For his left thigh, the shrapnel started to 
work it's way out and was, according to the examiner, easily 
removed at the VA Hospital many years later.  The examination 
report noted that the veteran was not complaining of any 
problems associated with his left leg, although he did have 
scars within his left thigh showing the area of the 
penetration.

In a "Review of Systems," the veteran was noted to complain 
of pain, weakness, instability, locking fatigue, and lack of 
endurance with his right knee.  He stated he has constant 
pain, which he described as distressing.  He noted that 
normal walking tends to cause increased flare-ups.  With the 
flare-ups, he stated that he is unable to perform his daily 
functions of standing and walking.  He had no constitutional 
symptoms of joint pain.  He did not wear any prosthetic 
implants.  The veteran stated that he cannot walk on a 
treadmill and needs help to shop.  The veteran stated that he 
is able to brush his teeth, shower, drive his car, and take 
out the trash.  He stated that he is unable to push his lawn 
mower, climb stairs, garden, or vacuum clean.  He has been 
retired since 1981.

Upon examination, the veteran was noted to be right hand 
dominant, using his right hand for writing, eating, and 
combining his hair.  He used a cane for stability with his 
right knee when he walks.  According to the examination 
report, examination of his lower extremities revealed scars 
present in his left posterior lateral thigh.  He has two 1.2 
centimeters in diameter scars separated by approximately 4 
centimeters.  These scars were described as well healed and 
there did not appear to the examiner to be any loss of range 
of motion.  The veteran was reported to have minimal muscle 
loss secondary to the wounds.  There was also noted two 1.2 
centimeter in diameter scars present on the right buttocks.  
They are separated by approximately 4 centimeters.  They were 
described as well healed with no limitation for his range of 
motions.  The veteran was noted to have minimal muscle loss 
secondary to the wounds.  There was also noted to be a scar 
present on the posterior aspect of his right knee that was 
1.2 centimeters in diameter.  There was very minimal loss of 
underlying muscle.  There was a considerable amount of 
subpatellar crepitus present.  The veteran's leg length from 
anterior superior iliac spine to his medial malleolus was 
noted to be 96 bilaterally.  It was noted that the veteran 
had an abnormal gait, in terms that he walks with a limp.  He 
showed abnormal weight bearing with his left foot with 
increased calluses and also unusual shoe wear pattern with 
his left foot.  It was noted that the veteran does have 
limited function with standing and walking, since he uses a 
cane.  His right knee showed weakness with muscle spasms down 
to his feet.  Range of motion measurements for his right knee 
reveals flexion were 110 degrees active with pain up to 130 
degrees.  Extension was 0 degrees.  The left knee revealed 
140 degrees active range of motion and 0 degrees extension.  
The veteran had a negative anterior Drawer test and a 
negative McMurray's test with both knees.  His right knee was 
noted to be limited in range of motion due to pain, weakness, 
and lack of endurance.  He did not show any constitutional 
signs of arthritis.

The resulting diagnosis was retained shell fragment, right 
knee, moderate, muscle group XIII.  It was noted that the 
veteran has considerable subjective factors of pain and 
weakness with his right knee due to the retained shell 
fragment, and that examination of his right knee supports 
these claims.  The examiner stated that the veteran had no 
complaints of any problems with his left thigh, did not have 
any retained shell fragments in his left thigh since they 
were removed by the VA, and therefore, x-rays of the left 
thigh were deemed not necessary.


Analysis

Increased Evaluation Issue

The veteran's argument is that the RO committed error in 
denying entitlement to an increased rating for the residuals 
of shell fragment wounds to the right leg at Muscle Group XI, 
in that the manifestations of that wound are more severe than 
currently evaluated, and productive of a greater degree of 
impairment than is reflected by the schedular evaluation 
presently assigned.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, (1995).  In 
rating disability from injuries to the musculoskeletal 
system, attention must be given first to the deeper 
structures injured, that is, bones, joints, and nerves.  A 
compound comminuted fracture, for example, with muscle damage 
from the missile, establishes severe muscle injury, and there 
may be additional disability from malunion of bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle, or group of 
muscles, is damaged.  A through-and-through injury, with 
muscle damage, is always at least a moderate injury, for each 
group of muscles damaged.  Entitlement to a rating of severe 
grade is established where there is history of a compound 
comminuted fracture, and definite muscle or tendon damage 
from the missile.  38 C.F.R. § 4.72 (1998).

The Board notes that prior to the Board's 1997 remand, there 
was some question as to whether the shell fragment wound at 
issue represented an injury to the left or the right leg.  
Based upon information provided by the VA examinations prior 
to and subsequent to that remand, it is clear that the injury 
to Muscle Group XI at issue involved the right lower 
extremity.  The veteran reported that the only shrapnel wound 
to the left lower extremity was to the left thigh; 
contemporaneous examination confirmed the veteran's reported 
history, by virtue of both the site of the fragment wound 
scars and the resulting diagnoses.  

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of moderate injury to 
Muscle Group XI, that is, the posterior and lateral crural 
muscle and muscles of the calf group.  A 30 percent 
evaluation would require demonstrated evidence of moderately 
severe injury to that same muscle group.  38 C.F.R. Part 4, 
Code 5311 (1998).  

A simple wound of muscle without debridement, infection or 
effects of laceration should be considered as productive of 
slight impairment.  Consideration should be given to service 
department records of the wound which may show slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and the absence of 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings should include a 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus and no significant impairment 
of function and no retained metallic fragments.  38 C.F.R. § 
4.56(a).

Through and through or deep penetrating wounds of relatively 
short track by single bullet or small shell or shrapnel 
fragment are to be considered as of at least moderate degree.  
Absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection are for 
consideration.  Also for consideration is the presence of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).

Moderately severe disability is characterized by through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).

Effective July 3, 1997, the Ratings Schedule for Muscle 
Injuries, was amended and revised.  62 Fed. Reg. 30235-30240 
(June 3, 1997).  Currently 38 C.F.R. § 4.56, in relevant 
part, provides that for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. Id.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the instant case, however, the Board has 
considered both the new and the old governing criteria and 
finds that there has been no substantive change in that law 
that would effect the veteran's claim.  

The Rating Schedule also maintains that a 10 percent rating 
is warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Other scars shall be rated on limitation 
of function of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is also noted that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Upon review of the criteria and symptomatology associated 
with the veteran's service-connected residuals of a shell 
fragment wound to the right leg disability (separate and 
apart from the residuals of the shell fragment wounds to the 
right buttock and the right knee), with injury to Muscle 
Group XI, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
the current 10 percent evaluation.  

An overview of the evidence, in particular, the three very 
thorough VA examinations of 1994, 1997, and 1998, demonstrate 
that the veteran's shell fragment wound to Muscle Group XI of 
the right leg is manifested by a well healed scar, damage to 
the right seral nerve with decreased sensation in the upper 
lateral right lower leg but not complete absence of 
sensation, with no muscle weakness, nor evidence of motor 
deficit.  These manifestations are representative of not more 
than moderate injury to the posterior and lateral crural 
muscle and muscles of the calf (Muscle Group XI), producing 
not more than moderate impairment of the knee.

The evidence of record does not show that the veteran's 
symptoms due to this service-connected disability at issue, 
demonstrate evidence of moderately severe functional 
impairment.  38 C.F.R. § 4.56(3).  That is, the record fails 
to show indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side.  Further, there is no evidence of loss of strength or 
endurance, or loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and/or 
uncertainty of movement of Muscle Group XI on the right lower 
extremity that can be attributable to the service-connected 
disability.  38 C.F.R. § 4.56(3).  

As such, in this case the veteran's service-connected 
disability picture does not more nearly approximate the 
criteria required for a rating in excess of 10 percent. 38 
C.F.R. § 4.7.

The Board also points out with regard to the scar, that 
recent clinical findings show that the veteran's scar is not 
manifested by keloid formation, adherence, herniation, 
swelling, depression, vascular supply or ulceration.  Further 
evidence of tenderness and pain attributable to the service-
connected disability on objective demonstration is not 
present.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In 
consideration of the aforementioned findings, an increased 
rating in this regard is not warranted.

The Board further notes that other pertinent provisions of 38 
C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (1996) have 
been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). The evidence of record does not show that the 
veteran's shell fragment wound to Muscle Group XI of the 
right leg presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an increased evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although his complaints are noted, evidence of 
an exceptional disability picture, such as that manifested by 
frequent hospitalization, is not demonstrated.  An increased 
rating on an extraschedular basis, therefore, is not 
warranted.  In accordance with applicable schedular criteria, 
therefore, the Board concludes that an evaluation of the 
currently assigned 10 percent rating is not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.73, Diagnostic Code 
5311.

Individual Unemployability Issue

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulations further provide that the existence 
or degree of non-service-connected disabilities or previous 
unemployability will be disregarded where the aforementioned 
percentages for the service-connected disabilities are met 
and where, in the judgment of the rating agency, the service-
connected disabilities render the veteran unemployable.  Id.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  For a veteran to prevail on 
a total rating claim, the record must reflect some factor 
which takes the claimant's case outside the norm of such 
veteran.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); 38 C.F.R. §§ 4.1, 4.15 (1998).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  In 
determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither an appellant's non-service-connected disabilities nor 
advancing age may be considered.  Van Hoose, 4 Vet. App. at 
363.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2317 (1992); See also Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

The veteran's service-connected disorders are residuals of a 
shell fragment wound to the left posterior lateral thigh, 
with injury to Muscle Groups XIII and XIV, evaluated as 30 
percent disabling; residuals of a shell fragment wound to the 
right buttock, with injury to Muscle Group XVII, evaluated as 
20 percent disabling; residuals of a shell fragment wound to 
the right knee, with injury to Muscle Group XIII, evaluated 
as 10 percent disabling; and residuals of a shell fragment 
wound to the right leg, with injury to muscle group XI, 
evaluated as 10 percent disabling.  He has a combined 
evaluation of 60 percent based upon injuries resulting from a 
single combat incident. 

A total rating on the basis of individual unemployability 
necessarily involves a review of the veteran's service-
connected disabilities.  In this regard, the Board notes that 
such a review was accomplished by the Board as to the first 
three service-connected disabilities listed above in the 
February 1997 decision, and the ratings assigned were found 
to be appropriate.  Further, the Board finds that the 
additional pertinent evidence that has been obtained since 
that decision, in particular, the VA examinations of 1997 and 
1998 fail to demonstrate greater pathology in those 
disabilities than was demonstrated in the 1994 VA 
examination.  Specifically, the left thigh disability and the 
right buttock disability were found on examination in 1997 to 
result in no functional deficit, while the right knee 
disability was found to result in no more than mild to 
moderate impairment in the 1997 and 1998 examinations.  There 
is no recent evidence that would warrant a change in the 
evaluations previously assigned and confirmed by the Board.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.56, 4.59, 
4.72, and Part 4, Codes 5257, 5261, 5313, 5314, 5317 (1998).

With respect to the residuals of a shell fragment wound to 
the right leg, with injury to muscle group XI, evaluated as 
10 percent disabling, based upon the findings contained in 
this decision above, no increase in evaluation is warranted 
for that disorder.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.10, Diagnostic Code 5311.

As noted above, the assignment of a total rating requires 
that certain percentage requirements be met.  In this case, 
given a combined evaluation of 60 percent based upon injuries 
resulting from a single combat incident, it is clear that the 
percentage requirements are met.  The record fails to 
demonstrate, however, that the veteran's service-connected 
disabilities precludes him from engaging in substantially 
gainful employment.  

The evidence demonstrates that the veteran's service-
connected disabilities have remained relatively static in 
severity since 1981.  There is no clinical record of the 
treatment of the veteran for complaints relating to his 
service-connected disabilities since the expression of the 
shell fragments in his left thigh.  Moreover, it is important 
to note that the veteran has at least three very serious 
nonservice-connected disorders, in the form of his coronary 
artery disease, and his cervical and lumbar spine disorders, 
that contributes to his occupational and social impairment 
and his inability to perform occupational tasks.  The Board 
notes that the veteran was provided an opportunity to assist 
in the accumulation of evidence of the possibility that it 
was his service-connected disorders versus his other 
nonservice-connected disorders that resulted in his 
unemployment in 1983.  The veteran made no effort to assist 
the RO in that regard.  "[T]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190 
(1991). The Board can only conclude that there is no evidence 
supporting the veteran's allegations that it was his service-
connected disorders that resulted in his resignation or 
retirement from employment in 1983.  

Further, although the record shows that the veteran has an 
eighth grade education, it also shows that the occupational 
skills that he developed belies his level of education.  For 
example, the veteran has worked as an electrical helper and a 
physiological trainer mechanic helper.  Although the veteran 
has been unemployed for several years, it appears more likely 
that his occupational and social impairment and/or inability 
to perform occupational tasks is the result of his age, and 
most importantly the serious impact of his back disorder and 
coronary artery disorder, and not because of his service-
connected shell fragment wound disorders.  

Review of the entire record, therefore, reveals that although 
the veteran may be unemployable at this time, the record 
fails to establish that the veteran's service-connected 
disabilities alone precludes him from substantially gainful 
employment.  On the contrary, it appears that his service-
connected disabilities play a relatively minor role in his 
employment picture as it solely impacts his ability to do 
heavy physical labor.  The Board stresses that, although 
limitation in employment activities have been noted in the 
record, the limitations have not been shown to be 
attributable to his service-connected disorders. 

As stated by the Court, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  In determining 
whether an appellant is entitled to a total disability rating 
based upon individual unemployability, neither an appellant's 
non-service-connected disabilities nor advancing age may be 
considered.  Van Hoose, 4 Vet. App. at 363.  

In summary, the record does not demonstrate that the 
veteran's service-connected disabilities would render him 
unable to engage in some form of substantially gainful 
employment.  The record fails to show that the veteran, in 
light of his individual circumstances, and without regard to 
age, is unable to secure and follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Referral of the veteran's claim to the appropriate first-line 
officials for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1), therefore, is not 
appropriate.  See Bagwell v. Brown,  9 Vet. App. 337 (1996).

	(CONTINUED ON NEXT PAGE)


ORDER

An increased evaluation for the service-connected residuals 
of a shell fragment wound to the right leg with injury to 
Muscle Group XI, is denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

